Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 10-29 are pending.  
Applicant's election with traverse of Group II, claims 14-17, in the reply filed on 11/23/2021 is acknowledged.  The traversal is on the ground(s) that “the exemplary process suggested by the Examiner does not represent “a materially different” method of treating Applicant’s product as claimed in claims 10-13 which is prepared by a method as claimed in claims 18-29 and therefore does not meet the criteria for distinctness as set forth in MPEP 806.05(f). Moreover, it would appear that a search and examination of the entire application can be conducted without a serious burden on the Office” (page 1, 3rd paragraph).  This is not found persuasive this is a 371 case, as indicated in the previous OA, the inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: As CHEN et al (CN 101612316 A) teach the technical feature, therefore, there is no special technical feature in the application. Accordingly the groups are not so linked as to form a single general concept under PCT Rule 13.1., and therefore lack of unity of invention exists. Furthermore, the inventions of Group I-III are three distinct inventions for the reason of the record. They have different electronic resources and search queries, and searing for one subject matter will not necessarily lead to another. Applicant is reminded of the extensive literature search in biotechnology which is not co-extensive.

Claims 10-13, 18-29 are withdrawn.
Claims 14-17 are examined on the merits.

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CHEN et al (CN 101612316 A).  
As CHEN et al a Dendrobium candidum extract for preventing and/or treating high blood pressure (thus a method of treating hypertension) and stroke, comprises Dendrobium candidum liquid extract (8-80%) and auxiliary materials. DESCRIPTION - An INDEPENDENT CLAIM is included for method of preparing the Dendrobium candidum extract capable of preventing and/or treating high blood pressure and stroke, which involves cutting the stem to obtain crude materials, adding water, heating, extracting the Dendrobium candidum soaked mixture for 1-8 hours, filtering, concentrating the extracted liquid to 0.1-2 g raw medicine/g and till relative density becomes 1-1.150, adding refined honey and sucrose for preparing soft extract, uniformly mixing the materials, canning the mixture, sterilizing the semi-finished product in a sterilizing cabinet to obtain the Dendrobium candidum extract. USE - The 
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 14 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li et al (CN 103766905 A).  
Li et al teach healthcare granule (thus orally administration, thus claim 15 is met) useful for enhancing immunity, and preventing and improving high blood pressure (thus a method of treating hypertension), prepared by using Dendrobium candidum powder (thus administering the claimed plant material) and freeze-dried powder of Chrysanthemum extract (see Title).Li et al teach An INDEPENDENT CLAIM is included for method for preparing the healthcare granule which involves preparing D.candidum powder by washing and drying the D.candidum at 50 degrees C, crushing the dried D.candidum using 100-200 meshes sieve (thus the claimed plant material is ground into a powder and directly added into the medicament for orally administration, thus claim 15 is met), preparing the freeze-dried powder of Chrysanthemum 
Therefore, the reference is deemed to anticipate the instant claim above.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al as applied to claims 14 and 15 above, and further in view of Chen et al 2 (CN 103690795 A).
The teachings of Li et al are set forth above and applied as before.
The teachings of Li do not specifically teach the claimed plant material is extracted by alcohol and water.
Chen et al 2 teach preparation of Dendrobium candidum root extract used for preventing and treating hypertension (thus a method for treating hypertension) by drying root, adding rd paragraph from the bottom).           
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use either the powder of the claimed plant material, the alcohol/water extract of the claimed plant material, or the combination thereof for treating hypertension since as evidence by Li et al and Chen et al, powder of the claimed plant material or alcohol/water extract of the claimed plant material are used interchangeably in the art for treating hypersion. Since both of the references teach treating hypertension using the claimed plant material, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655